PONDER, Justice.
The defendant was convicted in the Mayor’s Court of the Town of Plaquemine in Iberville Parish in three separate cases charging him with giving false fire alarms through an electric fire alarm system in violation of Ordinance 543 of the town. He was sentenced in each case to pay a fine of $100 and to be confined in the parish jail for 90 days, the sentences to run consecutively. He has appealed.
There are no bills of exception in the record and no issue was raised in the lower court as to the legality or constitutionality of the ordinance or sentence. It appears that the defendant sought to give this Court jurisdiction of the appeal by the accumulation of the sentences rendered in three separate cases. We do not have appellate jurisdiction over any of the three cases because the fine in each case does not exceed $300 and the imprisonment imposed does not exceed six months. Article 7, Section 10 of the Constitution. The appellant evidently realized this because no effort was made on his behalf to prosecute the appeal.
For the reasons assigned, the appeal is dismissed.